Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Corus Entertainment provides fiscal 2010 guidance TORONTO, Sept. 29 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) updates investors today on the Company's fiscal 2010 strategic priorities and provides near-term financial guidance for the 2010 fiscal year. "With the addition of CosmoTV, VIVA, HBO Canada and TELETOON Retro within the last two years, the upcoming launch of Nickelodeon in Canada and W Movies and the future rebranding of Drive-In Classics, we have set the table for strong growth," said John Cassaday, President and Chief Executive Officer, Corus Entertainment. "For fiscal year 2010, we are targeting consolidated segment profit of $255 to $270 million, which is a reflection of our optimistic outlook for both the economy in which we will operate and the plans we have in place at Corus," added Cassaday. A meeting with analysts and investors will take place at 9 a.m. ET today to review 2010 strategic priorities. A live audiocast of the presentation along with the accompanying PowerPoint slides can be accessed through the Company's website www.corusent.com in the Investor Relations section. The full audio presentation and PowerPoint slides will also be archived on the Company's website under "Investor Relations". Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising services, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, W Network, CosmoTV, VIVA, Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW, CKOI and Q107. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto (CJR.B) and New York (CJR) exchanges. Experience Corus on the web at www.corusent.com. This statement contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this press release contain information that is not historical; these statements are forward-looking statements within the meaning of applicable securities laws. These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.
